Citation Nr: 0315706	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-08 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.  

3.  Entitlement to service connection for a bilateral elbow 
disorder.  

4.  Entitlement to service connection for a back disorder 
with tingling and numbness.  

5.  Entitlement to service connection for an abnormal 
electrocardiogram.  

6.  Entitlement to service connection for high cholesterol.  

7.  Entitlement to service connection for low/high VLDR 
(serum).  

8.  Entitlement to service connection for high carbon dioxide 
(serum).  

9.  Entitlement to service connection for high VSC 
hematology.  

10.  Entitlement to service connection for low lymph blood 
hematology.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active military duty from August 1964 
to May 1968, March 1969 to March 1972, and from November 1973 
to February 1997.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) regional 
office in New Orleans, Louisiana (RO) in which entitlement to 
service connection for high cholesterol and abnormal EKG, a 
bilateral knee disorder, a bilateral hip disorder, a 
bilateral elbow disorder, a back injury with tingling and 
numbness, low/high VLDR (serum), high carbon dioxide (serum), 
high VSC hematology, and low lymph blood hematology was 
denied.  

The Board remanded the issues of entitlement to service 
connection for a right knee disorder, a bilateral hip 
disorder, and a bilateral elbow disorder in August 2000.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a right 
knee disorder, a bilateral hip disorder, a bilateral elbow 
disorder and a back disorder with tingling and numbness and a 
bilateral hip disorder will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  An abnormal electrocardiogram and high cholesterol are 
manifestations of hypertension.  The veteran is already 
service connected for hypertension.  

2.  There is no competent medical evidence of record 
indicating that the veteran currently has low/high VLDR 
(serum).  

3.  There is no competent medical evidence of record 
indicating that the veteran currently has high carbon dioxide 
(serum).  

4.  There is no competent medical evidence of record 
indicating that the veteran currently has for high VSC 
hematology.  

5.  There is no competent medical evidence of record 
indicating that the veteran currently has low lymph blood 
hematology.  


CONCLUSIONS OF LAW

1.  Service connection for an abnormal electrocardiogram is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  

2.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  

3.  A disability manifested by low/high VLDR (serum) was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  

4.  A disability manifested by high carbon dioxide (serum) 
was not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  

5.  A disability manifested by high VSC hematology was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  

6.  A disability manifested by low lymph blood hematology was 
not incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The January 2002 Supplemental Statement of the Case (SSOC) 
informed the veteran of the evidence needed to substantiate 
the claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in April 1997, May 1998, 
March 2001 and October 2001.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

I.  Abnormal Electrocardiogram and High Cholesterol  

Service medical records show that the veteran was seen for 
elevated blood pressure readings.  The April 1997 VA 
examination showed EKG nonspecific T-wave change.  The 
echocardiogram showed ejection fraction of 42 percent.  The 
diagnosis was mild essential vascular hypertension.  

The Board notes that service connection for hypertension was 
granted in the July 1997 rating decision.  An abnormal EKG 
and high cholesterol are symptoms, findings or manifestations 
of the hypertension and are not diseases or disabilities in 
and of themselves.  Service connection has already been 
granted for the underlying malady, hypertension.  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  So 
inasmuch as the RO has already granted service connection for 
hypertension, the underlying disability the veteran's claim 
of entitlement to service connection for an abnormal 
electrocardiogram and high cholesterol must be denied.  

In reaching these decisions the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claims, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

II.  Low/High VLDR (serum) / High Carbon Dioxide (serum) / 
High VSC Hematology / Low Lymph Blood Hematology  

The veteran's service medical records show findings of 
low/high VLDR (serum), high carbon dioxide (serum), high VSC 
hematology, low lymph blood hematology.  

When examined by the VA in April 1997 the veteran's lymphatic 
and hemic systems were normal.  The diagnoses included 
history of lymphopenia on routine CBC screening in 
approximately 1994 without symptomatology; current CBC was 
normal.  At the March 2001 VA examination the veteran's 
lymphatic and hemic systems were normal.  There was no 
diagnosis of any disease related to low/high VLDR (serum), 
high carbon dioxide (serum), high VSC hematology or low lymph 
blood hematology.  At the October 2001 VA examination the 
veteran's lymphatic and hemic systems were normal.  There was 
no diagnosis of any disease related to low/high VLDR (serum), 
high carbon dioxide (serum), high VSC hematology or low lymph 
blood hematology.  

Although the veteran's service medical records show findings 
of low/high VLDR (serum), high carbon dioxide (serum), high 
VSC hematology and low lymph blood hematology post service VA 
examinations were negative with regard to findings of 
low/high VLDR (serum), high carbon dioxide (serum), high VSC 
hematology or low lymph blood hematology.  Consequently, 
there is no disability for which service connection can be 
granted.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  In Brammer, the United States 
Court of Appeals For Veterans Claims (Court) stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Id.

In reaching these decisions the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claims, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for abnormal electrocardiogram is denied.  

Service connection for high cholesterol is denied.  

Service connection for low/high VLDR (serum) is denied.  

Service connection for high carbon dioxide (serum) is denied.  

Service connection for high VSC hematology is denied.  

Service connection for low lymph blood hematology is denied.  


REMAND

Service medical records show that the veteran was seen for 
complaints of back pain.  The April 1997 VA examination 
diagnosis was acute lumbosacral strain.  However, the VA 
examiner did not indicate whether the veteran's current 
diagnosis was related to his complaints of back pain during 
service.  An opinion with regard to nexus is needed.  In the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Because neither the SSOC nor any other documents from VA 
meets the specific notice requirements erected by the VCAA, 
with regard to the issues of entitlement to service 
connection for a right knee disorder, a bilateral hip 
disorder and a bilateral elbow disorder, the Board requests 
further development.  Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 


1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate his 
claims of entitlement to service 
connection for a right knee disorder, a 
bilateral hip disorder and a bilateral 
elbow disorder.  Also notify the veteran 
that VA will obtain records of Federal 
agencies, the veteran is responsible for 
submitting records of private health-care 
providers, unless he signs a release, 
which would authorize VA to obtain them.  

2.  The RO should afford the veteran a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

3.  The orthopedic examiner is requested 
to indicate whether the veteran currently 
has a back disability.  If the veteran 
has a current back disability the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
back disability was incurred in or 
aggravated by service.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claims.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


